Exhibit 10.30 September 17, 2015 Ms. Emily C. Smith Via Email: emilysmith4@gmail.com Re: Offer of Employment with ERI Dear Ms. Smith , We are pleased to offer you the full-time position with Energy Recovery, Inc. (“ERI”) as Senior Director of Corporate Development, reporting to Joel Gay, Chief Executive Officer, based out of the San Leandro office. Your technical skills and work experience will provide a valuable addition to our team. Start Date and Salary. We would like your employment with ERI to begin on September 30,2015. You will receive a bi-weekly salary of $6, 923.08 (annualized $180 ,000.00), less deductions authorized or required by law, which will be paid bi-weekly in accordance with the Company’s standard payroll procedures. Annual Incentive Plan.
